Case 8:19-cv-01010-ODW-AGR Document 43 Filed 04/15/20 Page 1 of 6 Page ID #:355




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   PLUTOS SAMA HOLDINGS, INC.,                       Case № 8:19-CV-01010-ODW (AGRx)
12                        Plaintiffs,
13          v.                                         ORDER GRANTING
                                                       MOTION TO DISMISS [35]
14   TORTSEN MAEHLE et al.,
15                        Defendants.
16
17                                  I.       INTRODUCTION
18          Before the Court is Defendant Torsten Maehle’s Motion to Dismiss (“Motion”)
19   Plaintiff Plutos Sama Holdings, Inc.’s (“Plutos”) Complaint.                (Mot. to Dismiss
20   (“Mot.”), ECF No. 35.) For the following reasons, the Court GRANTS Maehle’s
21   Motion.1
22                           II.         FACTUAL BACKGROUND
23          Plutos is a holding company with interests across a wide array of industries,
24   including retail consumer markets. (Compl. ¶ 22, ECF No. 1.) Plutos initiated this
25   civil action against Torsten Maehle, Jurg Widmer, Alejandro Widmer, and Clemens
26   Gregor (collectively, the “Widmer Enterprise”), and three other individual
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 8:19-cv-01010-ODW-AGR Document 43 Filed 04/15/20 Page 2 of 6 Page ID #:356




 1   defendants—Carlos Politano, Endre Szabari, and Michael Beilenson (collectively,
 2   “Defendants”).       (Compl. at 2.)       Plutos alleges that Defendants engaged in an
 3   aggressive and coordinated attack intended to interfere with Plutos’s acquisition and
 4   operation of restaurants. (Compl. at 3.) Specifically, Defendants “engaged in a
 5   coordinated effort to launder J. Widmer’s ill-gotten gains through the Doral
 6   Restaurant” (“Doral”). (Comp. at 2.) Plutos also asserts that Defendants’ actions
 7   caused substantial financial harm to its restaurants and jeopardized its larger
 8   transaction involving franchise development rights. (Compl. at 3.)
 9          Plutos alleges that Defendant Maehle, a Florida resident, was a close friend of
10   Alejandro Widmer and former equity-holder of VAP Sunshine—a Florida limited
11   liability company—which owns a 60% share in Doral. (Compl. ¶ 5.)
12          To achieve its goal of expanding a restaurant franchise in the U.S., Plutos
13   sought to acquire existing franchised restaurants from their majority owner, VAP
14   Sunshine. (Compl. ¶ 23.) Plutos contends that at the time of contemplating these
15   transactions, Plutos was unaware that Doral was funded by a control-seeking,
16   international money-laundering scheme. (Compl. ¶ 24.) Plutos alleges that Maehle
17   knowingly served as Doral’s front-man to disguise the funding source of the scheme,
18   which allegedly was Jurg Widmer’s profits from a Guatemalan bribery scandal.
19   (Compl. ¶¶ 24–27.)
20          The Widmer Enterprise allegedly employed the following three methods to
21   interfere with Plutos’s acquisition and operation of the franchise restaurants, including
22   Doral: (1) initiated an abusive and harassing legal attack against Plutos; (2) assaulted
23   Plutos’s operation of the restaurants; and (3) ran a defamation campaign against
24   Plutos.2 (Compl. ¶¶ 39, 43.)
25
26
     2
27     Plutos alleges that Maehle and the rest of the Widmer Enterprise filed numerous harassing lawsuits,
     which drained Plutos’s resources and caused it financial harm. (Compl. ¶¶ 43(i), 46.) Plutos also
28   alleges that on March 28, 2019, the Widmer Enterprise unlawfully took over Doral’s physical
     operations for one day and diverted all Doral’s revenue to the Widmer Enterprise. (Compl. ¶ 43(g).)



                                                      2
Case 8:19-cv-01010-ODW-AGR Document 43 Filed 04/15/20 Page 3 of 6 Page ID #:357




 1          Based on these allegations, Plutos asserts four causes of action against Maehle:
 2   (1) violation of Federal Civil Racketeer Influenced and Corrupt Organizations
 3   (“RICO”); (2) conspiracy to violate Federal Civil RICO; (3) civil extortion; and (4)
 4   civil conspiracy.3 (Compl. ¶¶ 49–72, 74–78, 82–85, 100–105.) Maehle now moves to
 5   dismiss Plutos’s Complaint for a lack of personal jurisdiction, improper venue,
 6   impermissible shotgun pleading, and failure to state a claim. (Mot. 7.).
 7                                  III.    LEGAL STANDARD
 8          A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 9   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
10   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
11   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
12   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
13   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
14   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
15   U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual matter,
16   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
17   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
18          The determination of whether a complaint satisfies the plausibility standard is a
19   “context-specific task that requires the reviewing court to draw on its judicial
20   experience and common sense.” Id. at 679. A court is generally limited to the
21   pleadings and must construe all “factual allegations set forth in the complaint . . . as
22   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
23   250 F.3d 668, 679 (9th Cir. 2001).            However, a court need not blindly accept
24   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
25   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
26
27
     3
28    The Motion mistakenly states that Maehle is named in five of the six causes of action in Plutos’s
     Complaint. (Mot. 7.)



                                                     3
Case 8:19-cv-01010-ODW-AGR Document 43 Filed 04/15/20 Page 4 of 6 Page ID #:358




 1         Where a district court grants a motion to dismiss, it should generally provide
 2   leave to amend unless it is clear the complaint could not be saved by any amendment.
 3   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 4   1025, 1031 (9th Cir. 2008).         Leave to amend may be denied when “the court
 5   determines that the allegation of other facts consistent with the challenged pleading
 6   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
 7   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).          Thus, leave to amend “is properly
 8   denied . . . if amendment would be futile.” Carrico v. City and Cty. of San Francisco,
 9   656 F.3d 1002, 1008 (9th Cir. 2011).
10                                 IV.       DISCUSSION
11         Maehle moves to dismiss Pluto’s Complaint on the following grounds: (1) lack
12   of personal jurisdiction; (2) improper venue; (3) improper shotgun pleading; and (4)
13   failure to state a cause of action. The Court first addresses personal jurisdiction.
14   A.    Lack of Personal Jurisdiction
15         Plutos asserts this Court has personal jurisdiction over Maehle and the other
16   Defendants pursuant to 18 U.S.C. § 1965(b). (Compl. ¶ 3.) Although RICO is to be
17   read broadly and liberally construed to effectuate its remedial purposes, the right to
18   nationwide service under section 1965(b) is not unlimited. See Butcher’s Union Local
19   No. 498, United Food & Commercial Workers v. SDC Inv., Inc., 788 F.2d 535, 539
20   (9th Cir. 1986). “[M]erely naming persons in a RICO complaint does not, in itself,
21   make them subject to section 1965(b)’s nationwide service provisions.” Id. For a
22   district court to exercise jurisdiction over nonresident defendants, the court must have
23   personal jurisdiction over at least one of the participants in an alleged multidistrict
24   conspiracy. See id. Additionally, the plaintiff must show that there is no other district
25   in which a court will have personal jurisdiction over all the alleged co-conspirators.
26   See id.; see also Rocawear Licensing LLC v. Pacesetter Apparel Grp., No. CV 06-
27   3093, 2007 WL 5289737, at *6 (C.D. Cal. Sept. 12, 2007).
28




                                                 4
Case 8:19-cv-01010-ODW-AGR Document 43 Filed 04/15/20 Page 5 of 6 Page ID #:359




 1          If there is no personal jurisdiction per section 1965(b), then the court can assess
 2   whether there is a traditional basis for personal jurisdiction under California’s long-
 3   arm statute.     To establish personal jurisdiction the plaintiff needs to allege and
 4   eventually prove that the RICO action arose out of sufficient minimum contacts with
 5   California or that the defendants’ activities were so continuous and systematic to
 6   render them “present” in California for service of process. See Butcher’s, 788 F.2d at
 7   540. Further, once a defendant has challenged the exercise of personal jurisdiction,
 8   the plaintiff bears the burden of showing that the court has jurisdiction. Id. at 538.
 9          Here, Plutos initially asserted that this Court had personal jurisdiction
10   exclusively under section 1965(b), then in the Opposition claimed that no other
11   district court has personal jurisdiction over all the alleged co-conspirators.4 (Compl. ¶
12   3; Opp’n 7.) The only apparent connection to California in this alleged conspiracy is
13   that Plutos is a Delaware corporation based in California. None of the defendants
14   reside in California and Plutos failed to allege that any of the complained conduct took
15   place in California. (See generally Compl.) The alleged conspiracy centers around
16   Florida restaurants and the Defendants’ attempts to launder money through those
17   entities. (See Compl. ¶¶ 22–48.) Plutos failed to make specific allegations to identify
18   a multidistrict conspiracy warranting the exercise of personal jurisdiction under
19   section 1965(b) and did not allege that the nonresident Defendants had sufficient
20   contacts with the forum state to justify personal jurisdiction. Therefore, the Court
21   GRANTS Maehle’s motion to dismiss for lack of personal jurisdiction and need not
22   reach the other bases upon which Maehle sought to dismiss Plutos’s Complaint.
23
24
25
     4
       In the Reply, Maehle urges the Court to ignore Plutos’s Opposition on the basis that it was filed
26   one day late. (Reply to Opp’n 1–2, ECF No. 40.) If the reason for Plutos’s tardiness was due to
27   Maehle’s failure to meet and confer, then the Court would have no other recourse but to deny the
     Motion without prejudice and allow the parties to properly brief. For the limited purpose of deciding
28   this Motion, the Court will consider the papers both parties submitted.




                                                      5
Case 8:19-cv-01010-ODW-AGR Document 43 Filed 04/15/20 Page 6 of 6 Page ID #:360




 1   B.    Request for Jurisdictional Discovery
 2         If the court is inclined to dismiss the case for lack of personal jurisdiction,
 3   Plutos requests jurisdictional discovery to demonstrate that “Maehle participated in a
 4   conspiracy to defraud a California-based entity.” (Opp. 8.) A district court has broad
 5   discretion to permit or deny discovery. Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557
 6   F.2d 1280, 1285 n. 1 (9th Cir. 1977). Discovery should ordinarily be granted where
 7   “pertinent facts bearing on the question of jurisdiction are controverted or where a
 8   more satisfactory showing of the facts is necessary.” Id. However, a mere belief that
 9   further discovery will enable a plaintiff to demonstrate sufficient contacts between
10   defendant and California is insufficient to justify a grant of discovery. Butcher’s, 788
11   F.2d at 540. Here, simply because Plutos was based in California when the alleged
12   conspiracy unfolded in the Florida does not serve as grounds for this Court to grant
13   jurisdictional discovery.   Accordingly, the Court DENIES Plutos’s request for
14   jurisdictional discovery.
15                                   V.    CONCLUSION
16         For the reasons discussed above, the Court GRANTS Defendant Maehle’s
17   Motion to Dismiss, and GRANTS Plaintiff leave to amend to address the personal
18   jurisdiction deficiencies. (ECF No. 35).
19
20         IT IS SO ORDERED.
21
22         April 15, 2020
23
24                                ____________________________________
25                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
26
27
28




                                                6
